


EXHIBIT 10.39


RESTRICTED STOCK AGREEMENT


FLOWSERVE CORPORATION
EQUITY AND INCENTIVE COMPENSATION PLAN


This Restricted Stock Agreement (the “Agreement”) is made and entered into by
and between Flowserve Corporation, a New York corporation (the “Company”) and
/$ParticipantName$/ (the “Participant”) as of /$GrantDate$/ (the “Date of
Grant”). All capitalized terms used in this Agreement and not otherwise defined
herein have the meanings given to such terms in the Plan (defined below).
WHEREAS, the Company has adopted the Flowserve Corporation Equity and Incentive
Compensation Plan (the “Plan”) to strengthen the ability of the Company to
attract, motivate and retain Employees and Outside Directors who possess
superior capabilities and to encourage such persons to have a proprietary
interest in the Company.
WHEREAS, the Organization and Compensation Committee of the Board of Directors
of the Company believes that the grant of Restricted Stock to the Participant as
described herein is consistent with the stated purposes for which the Plan was
adopted.
NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereafter set forth and for other good and valuable consideration, the Company
and the Participant agree as follows:
1.                  Restricted Stock
In order to encourage the Participant's contribution to the successful
performance of the Company, and in consideration of the covenants and promises
of the Participant herein contained, the Company hereby grants to the
Participant as of the Date of Grant, a Restricted Stock Award of
/$AwardsGranted$/ shares of Common Stock, subject to the conditions and
restrictions set forth below and in the Plan (the “Restricted Stock”). The
Restricted Stock granted pursuant to this Agreement are subject to the
“Recoupment of Incentive Compensation Policy.”
2.                  Restrictions on Transfer Before Vesting
(a)                The Restricted Stock will be registered in book-entry form
and transferred of record to the Participant Shares of Common Stock free of
restriction under this Agreement and the Plan shall be delivered to the
Participant promptly after, and only after, the Restriction Period expires
without forfeiture in respect of the shares of Common Stock. The delivery of any
shares of Restricted Stock pursuant to this Agreement is subject to the
provisions of Paragraph 9 below. The Participant, by his or her acceptance of
this Agreement, shall irrevocably grant to the Company a power of attorney to
transfer any shares forfeited pursuant to Paragraph 3 and agrees to execute any
documents requested by the Company in connection with the forfeiture and
transfer. The provisions of this Paragraph 2 are specifically performable by the
Company in a court of equity or law.
(b)               Except as otherwise provided by Paragraph 3, the Restricted
Stock shall vest ratably over a three-year period following the Date of Grant,
with 1/3 of the Restricted




--------------------------------------------------------------------------------




Stock vesting on the first annual anniversary of the Date of Grant, 1/3 of the
Restricted Stock vesting on the second annual anniversary of the Date of Grant,
and 1/3 of the Restricted Stock vesting on the third annual anniversary of the
Date of Grant. Absent prior written consent of the Committee, the shares of
Restricted Stock granted hereunder to the Participant are subject to forfeiture
to the Company and may not be sold, assigned, transferred, pledged or otherwise
encumbered, whether voluntarily or involuntarily, by operation of law or
otherwise, from the Date of Grant until the shares of Restricted Stock shall
have become vested in the Participant.
(c)                Consistent with the foregoing, except as contemplated by
Paragraph 4 below, no right or benefit under this Agreement shall be subject to
transfer, anticipation, alienation, sale, assignment, pledge, encumbrance or
charge, whether voluntary, involuntary, by operation of law or otherwise, and
any attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If the Participant or his Beneficiary
hereunder becomes bankrupt or attempts to transfer, anticipate, alienate,
assign, sell, pledge, encumber or charge any right or benefit hereunder, other
than as contemplated by Paragraph 4, or if any creditor attempts to subject the
same to a writ of garnishment, attachment, execution, sequestration, or any
other form of process or involuntary lien or seizure, then such right or benefit
will cease and terminate.
3.                  Effect of Termination of Employment or Services
(a)                The Restricted Stock granted pursuant to this Agreement will
vest in accordance with the vesting schedule reflected in Paragraph 2(b) above,
on the condition that the Participant remains employed by or continues to
provide services to the Company or a Subsidiary through each applicable vesting
date set forth in Paragraph 2(b). If, however, either:
(i)                  the Company and its Subsidiaries terminate the
Participant's employment or service relationship; or
(ii)                the Participant terminates his or her employment or service
relationship,
then the shares of Restricted Stock that have not vested in accordance with the
vesting schedule reflected in Paragraph 2(b) above, as of the date of the
termination of employment (or cessation of services, as applicable), shall be
forfeited by the Participant to the Company.
(b)               Notwithstanding Paragraph 3(a) above, upon the cessation of
the Participant's employment or services (whether voluntary or involuntary), the
Committee may, in its sole and absolute discretion, elect to accelerate the
vesting of some or all of the unvested shares of Restricted Stock.
4.                  Limitation of Rights
Nothing in this Agreement or the Plan shall be construed to:




--------------------------------------------------------------------------------




(a)                give the Participant any right to be awarded any further
Restricted Stock or any other Award in the future, even if Restricted Stock or
other Awards are granted on a regular or repeated basis, as grants of Restricted
Stock and other Awards are completely voluntary and made solely in the
discretion of the Committee;
(b)               give the Participant or any other person any interest in any
fund or in any specified asset or assets of the Company or any Subsidiary; or
(c)                confer upon the Participant the right to continue in the
employment or service of the Company or any Subsidiary, or affect the right of
the Company or any Subsidiary to terminate the employment or service of the
Participant at any time or for any reason.
5.                  Data Privacy
By execution of this Agreement, the Participant acknowledges that he or she has
read and understands the Flowserve Corporation Employee Data Protection Policy
(the “Policy”). The Participant hereby consents to the collection, processing,
transmission, use and electronic and manual storage of his or her personal data
by the Company, Wells Fargo Shareowner Services (“Wells Fargo”) and Merrill
Lynch & Co., Inc. (“Merrill Lynch”) in order to facilitate Plan administration.
The Participant understands and acknowledges that this consent applies to all
personally-identifiable data relevant to Plan administration, including the
Participant's name, home address, work email address, job title, GEMS ID,
National Identification Number or Social Security Number, employee status, work
location, work phone number, tax class, previous equity grant transaction data
and compensation data. The Participant further agrees to furnish to the Company
any additional information requested by the Company to enable it to comply with
any reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.
The Participant understands that for purposes of Plan administration, the
Participant's personal data will be collected and processed at 5215 N. O'Connor
Blvd, Suite 2300, Irving, Texas (USA), and transferred to Wells Fargo at 161
North Concord Exchange, South St. Paul, Minnesota (USA) and Merrill Lynch at 4
World Financial Center, 250 Vesey St., New York, New York (USA).
6.                  Prerequisites to Benefits
Neither the Participant, nor any person claiming through the Participant, shall
have any right or interest in the Restricted Stock awarded hereunder, unless and
until all the terms, conditions and provisions of this Agreement and the Plan
which affect the Participant or such other person shall have been complied with
as specified herein.
7.                  Rights as a Stockholder
From and after the time the shares of Restricted Stock are issued in the
Participant's name in accordance with Paragraph 2(a), the Participant will be
entitled to all the rights of ownership of the shares of Restricted Stock,
including the right to vote those shares and to receive dividends thereon if, as
and when declared by the Board, subject, however, to the terms, conditions and
restrictions set forth in this Agreement.
8.                  Successors and Assigns
This Agreement shall bind and inure to the benefit of and be enforceable by the
Participant, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Participant may not assign any rights or obligations under this Agreement except
to the extent and in the manner expressly permitted herein.




--------------------------------------------------------------------------------




9.                  Securities Act
The Company will not be required to deliver any shares of Common Stock pursuant
to this Agreement if, in the opinion of counsel for the Company, such issuance
would violate the Securities Act of 1933 (the “Securities Act”) or any other
applicable federal or state securities laws or regulations. The Committee may
require that the Participant, prior to the issuance of any such shares, sign and
deliver to the Company a written statement, which shall be in a form and contain
content acceptable to the Committee, in its sole discretion (“Investment
Letter”):
(a)                stating that the Participant is acquiring the shares for
investment and not with a view to the sale or distribution thereof;
(b)               stating that the Participant will not sell any shares of
Common Stock that the Participant may then own or thereafter acquire except
either:
(i)                  through a broker on a national securities exchange, or
(ii)                with the prior written approval of the Company; and
(c)                containing such other terms and conditions as counsel for the
Company may reasonably require to assure compliance with the Securities Act or
other applicable federal or state securities laws and regulations.
10.              Federal and State Taxes
(a)                Any amount of Common Stock that is payable or transferable to
the Participant hereunder may be subject to the payment of or reduced by any
amount or amounts which the Company is required to withhold under the then
applicable provisions of the laws of the jurisdiction where the Participant is
employed, and, if applicable, the Internal Revenue Code of 1986, as amended (the
“Code”), or its successors, or any other foreign, federal, state or local tax
withholding requirement. When the Company is required to withhold any amount or
amounts under the applicable provisions of any foreign, federal, state or local
requirement or the Code, the Company shall withhold from the Common Stock to be
issued to the Participant a number of shares necessary to satisfy the Company's
withholding obligations. The number of shares of Common Stock to be withheld
shall be based upon the Fair Market Value of the shares on the date of
withholding.
(b)               Notwithstanding Paragraph 10(a) above, if the Participant
elects, and the Committee agrees, the Company's withholding obligations may
instead be satisfied as follows:
(i)                  the Participant may direct the Company to withhold cash
that is otherwise payable to the Participant;
(ii)                the Participant may deliver to the Company a sufficient
number of shares of Common Stock then owned by the Participant to satisfy the
Company's withholding obligations, based on the Fair Market Value of the shares
as of the date of withholding;




--------------------------------------------------------------------------------




(iii)               the Participant may deliver sufficient cash to the Company
to satisfy its withholding obligations; or
(iv)              any combination of the alternatives described in Paragraphs
10(b)(i) through 10(b)(iii) above.
(c)                Authorization of the Participant to the Company to withhold
taxes pursuant to one or more of the alternatives described in Paragraph 10(b)
above must be in a form and content acceptable to the Committee. The payment or
authorization to withhold taxes by the Participant shall be completed prior to
the delivery of any shares pursuant to this Agreement. An authorization to
withhold taxes pursuant to this provision will be irrevocable unless and until
the tax liability of the Participant has been fully paid.
11.              Adjustment of Number of Shares of Restricted Stock
The number of shares of Restricted Stock granted hereunder shall be subject to
adjustment in accordance with Articles 11 and 12 of the Plan.
12.              Copy of Plan
By the execution of this Agreement, the Participant acknowledges receipt of a
copy of the Plan.
13.              Administration
This Agreement is subject to the terms and conditions of the Plan. The Plan will
be administered by the Committee in accordance with its terms. The Committee has
sole and complete discretion with respect to all matters reserved to it by the
Plan and the decisions of the majority of the Committee with respect to the Plan
and this Agreement shall be final and binding upon the Participant and the
Company. Neither the Company nor the members of the Board or the Committee will
be liable for any act, omission or determination taken or made in good faith
with respect to this Agreement or the shares of Restricted Stock granted
hereunder. In the event of any conflict between the terms and conditions of this
Agreement and the Plan, the provisions of the Plan shall control.
14.              Remedies
The Company shall be entitled to recover from the Participant reasonable
attorneys' fees incurred in connection with the enforcement of the terms and
provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.
15.              Information Confidential
As partial consideration for the granting of the Award hereunder, the
Participant hereby agrees to keep confidential all information and knowledge,
except that which has been disclosed in any public filings required by law, that
the Participant has relating to the terms and conditions of this Agreement.
However, such information may be disclosed as required by law and may be given
in confidence to the Participant's spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to the Participant, as a factor weighing
against the advisability of granting any such future award to the Participant.




--------------------------------------------------------------------------------




16.              No Right to Stock
No Participant and no beneficiary or other person claiming under or through such
Participant shall have any right, title or interest in any shares of Common
Stock allocated or reserved under the Plan or subject to this Agreement, except
as to such shares of Common Stock, if any, that have been issued or transferred
to such Participant. The Board and the Company do not guarantee the Common Stock
of the Company from loss or depreciation.
17.              Notice
Any notice to be given to the Company or the Committee shall be addressed to the
Company in care of its Secretary at its principal office. Any such notice shall
be in writing and shall be delivered personally or shall be sent by first class
mail, postage prepaid, to the Company. Any person entitled to notice hereunder
may waive such notice in writing.
18.              Amendments
Except as otherwise provided in the Plan, this Agreement may be amended only by
a written agreement executed by the Company and the Participant. Any such
amendment shall be made only upon the mutual consent of the parties, which
consent (of either party) may be withheld for any reason. Notwithstanding the
foregoing, the Board or the Committee may amend this Agreement to the extent
necessary or advisable in light of any addition to or change in any federal or
state, tax or securities law or other law or regulation, which change occurs
after the Date of Grant and by its terms applies to the Award.
19.              Governing Law
This Agreement shall be governed by, construed and enforced in accordance with
the laws of the State of Texas.
20.              Severability
If any provision of this Agreement is held to be illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining provisions
of this Agreement, but such provision shall be fully severable and this
Agreement shall be construed and enforced as if the illegal or invalid provision
had never been included.
21.              Headings
The titles and headings of paragraphs are included for convenience of reference
only and are not to be considered in construction of the provisions of this
Agreement.
22.              Word Usage
Words used in the masculine shall apply to the feminine where applicable, and
wherever the context of this Agreement dictates, the plural shall be read as the
singular and the singular as the plural.
23.              Execution of Receipts and Releases
Any issuance or transfer of shares of Common Stock or other property to the
Participant or to the Participant's legal representative, heir, legatee or
distributee, in accordance with the provisions of this Agreement, shall, to the
extent thereof, be in full satisfaction of all claims of such persons under this
Agreement. The Company may require the Participant or the Participant's legal
representative, heir, legatee




--------------------------------------------------------------------------------




or distribute, as a condition precedent to such payment or issuance, to execute
a release and receipt therefor in such form as it shall determine.
The Company and the Participant are executing this Agreement effective as of the
Date of the Grant set forth in the introductory clause.


FLOWSERVE CORPORATION




Mark Blinn
Chief Executive Officer





